                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



BRIAN ALLEN LITTLE,

               Plaintiff,

v.                                                           Case No. 1:18-cv-1168
                                                             Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                            OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied his application for disability insurance benefits (DIB).

               Plaintiff alleged a disability onset date of September 27, 2012. PageID.46. Plaintiff

identified his disabling condition as back injury, spondylolisthesis, clinical depression, and

anxiety. PageID.254. Prior to applying for DIB, plaintiff completed two years of college and had

past employment as a management trainee, automobile salesperson, and finance coordinator.

PageID.59. An administrative law judge (ALJ) reviewed plaintiff’s application de novo and

entered a written decision denying benefits on December 12, 2017. PageID.46-61. This decision,

which was later approved by the Appeals Council, has become the final decision of the

Commissioner and is now before the Court for review.




                                                 1
               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923




                                                 2
(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               II.     ALJ’s DECISION

               Plaintiff’s application for DIB failed at the fifth step of the evaluation. At the first

step, the ALJ found that plaintiff had not engaged in substantial gainful activity since his alleged

onset date of September 27, 2012, and that he met the insured status requirements of the Social

Security Act through December 31, 2015. PageID.48. At the second step, the ALJ found that

                                                  3
through    the     date   last   insured,   plaintiff   had   severe    impairments      of    lumbar

spondylolisthesis/degenerative disc disease post fusion surgery; degenerative disc disease of the

cervical, thoracic, and lumbar spine; major depressive disorder/mood disorder, panic disorder

without agoraphobia; anxiety disorder, somatic symptoms disorder; and obesity. PageID.48. At

the third step, the ALJ found that through the date last insured, plaintiff did not have an impairment

or combination of impairments that met or equaled the requirements of the Listing of Impairments

in 20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.49.

                 The ALJ decided at the fourth step that:

               After careful consideration of the entire record, the undersigned finds that,
       through the date last insured, the claimant had the residual functional capacity to
       perform light work as defined in 20 CFR 404.1567(b) except he could lift and carry
       twenty pounds occasionally and ten pounds frequently, stand and/or walk for four
       hours total and sit for six hours total in an eight-hour workday. He could
       occasionally climb ramps and stairs, but never ladders, ropes or scaffolds, and
       occasionally balance, stoop, kneel, crouch, and crawl. The claimant was limited to
       doing simple, routine work that involves making simple work-related decisions and
       tolerating occasional workplace changes. He could have only occasional interaction
       with the general public, coworkers, and supervisors.

PageID.51. The ALJ also found that through the date last insured, plaintiff was unable to perform

his past relevant work. PageID.59.

                 At the fifth step, the ALJ found that through the date last insured, plaintiff could

perform a significant number of unskilled jobs at the light exertional level in the national economy.

PageID.60-61. Specifically, the ALJ found that plaintiff could perform the requirements of

unskilled, light work such as office helper (50,000 jobs), garment sorter (80,000 jobs), and folder

(150,000 jobs). PageID.60-61. Accordingly, the ALJ determined that plaintiff was not under a

disability, as defined in the Social Security Act, from September 27, 2012 (the alleged onset date)

through December 31, 2015 (the date last insured). PageID.61.




                                                  4
                  III.   DISCUSSION

                  Plaintiff set forth two issues on appeal (with sub-issues):

                  A. The ALJ’s decision on plaintiff’s residual functional capacity
                  (RFC) is not supported by substantial evidence.

                  Plaintiff contends that the ALJ’s RFC determination is not supported by substantial

evidence. RFC is a medical assessment of what an individual can do in a work setting in spite of

functional limitations and environmental restrictions imposed by all of his medically determinable

impairments. 20 C.F.R. § 404.1545. It is defined as “the maximum degree to which the individual

retains the capacity for sustained performance of the physical-mental requirements of jobs.” 20

C.F.R. Part 404, Subpt. P, App. 2, § 200.00(c).

                  1. The ALJ did not give proper weight to the opinion of treating
                  physician Michael Clarke, M.D., as required by 20 C.F.R.
                  404.1527(c).

                  An underlying issue in plaintiff’s claim is whether his impairments are related to

multiple sclerosis. The ALJ recognized this issue in determining plaintiff’s severe impairments,

observing that:

               Much of the record focuses on the possibility of multiple sclerosis based on
       imaging in June 2016. Notably, this is almost six months after the date last insured,
       but the objective imaging and two different neurologists did not diagnosis the
       claimant with multiple sclerosis (see, Exhibit 21F and further discussion below).
       His clinical correlation coupled with objective testing and physical examination did
       not meet the criteria. Prior the date last insured, on December 31, 2015, there was
       no objective findings to corroborate this diagnosis and multiple sclerosis was not a
       medically determinable impairment.

PageID.49.

                  In his reply brief, plaintiff pointed out that Dr. Clarke’s opinions involved the

treatment of plaintiff’s symptoms:

       [A]lthough ALJ Condon was critical of Dr. Clarke for referring to Multiple
       Sclerosis (MS) when the neurologists had declined to make a definitive diagnosis,

                                                    5
       Dr. Clarke’s narrative statement indicated he treated Mr. Little for “signs and
       symptoms” of MS, as well as spondylolisthesis and degenerative changes in the
       lumbar spine with radiculopathy. (PageID.57- 58, 877) Thus, regardless of the final
       diagnosis, Dr. Clarke’s findings that Mr. Little could stand and walk less than 2
       hours of an eight hour day, sit about four hours in an eight hour day and needed to
       recline 25% of daytime hours, were largely related to Plaintiff’s established back
       problems, and lower extremity pain and weakness. (PageID.875, 877-88).

Plaintiff’s Brief (ECF No. 12, PageID.933).

              Given this background, the ALJ addressed Dr. Clarke’s opinion as follows:

                In July 2017, treating primary care physician, Michael Clarke, M. D.,
       completed a medical assessment of the claimant's abilities to perform work related
       activities (Exhibit 24F). Dr. Clarke opined the claimant could occasionally [sic] lift
       ten pounds occasionally and less than ten pounds frequently, stand and/or walk less
       than two hours and sit about four hours in an eight-hour workday, but would require
       the option to alternate between sitting, standing, and walking with an at will option
       to stand and walk. Dr. Clarke opined the claimant could sit or stand for five minutes
       at one time before requiring the need to change positions, and must walk around
       every 20 minutes for five minutes. Dr. Clarke added the claimant would need the
       ability to recline 25% of daytime hours, could frequently twist, occasionally stoop
       and crouch, rarely climb stairs, but never climb ladders (Exhibit 24F).

               A treating physician's opinion must be given controlling weight when: 1)
       the opinion is well supported by acceptable clinical and laboratory diagnostic
       techniques and 2) the opinion is not inconsistent with the other substantial evidence
       in the case record (SSR 96-2p). In this case, the undersigned does not give
       controlling weight to Dr. Clarke's opinion because it is unsupported by the medical
       record prior to the date last insured. The undersigned assigns reduced weight and
       considered such factors as: (1) length of the treatment relationship and frequency
       of the examination, (2) the nature and extent of the treatment relationship, (3)
       supportability of the opinion, (4) consistency of the opinion with the record as a
       whole, (5) the specialization of the treating source, and (6) other relevant factors.

               Dr. Clarke indicates the earliest date these limitations apply is November 4,
       2015, well over a year before he treated the claimant. In Exhibit 25F, a sworn
       statement, as discussed above, Dr. Clarke describes how he arrived at that date by
       comparing one physical examination from November 4, 2015 to the claimant's
       current physical examinations, mainly his vital signs, but he does not mention the
       October 2015 consultative examination [by Tama M. Abel, M.D.(PageID.432-
       434)] or the fact the claimant was not taking any medications for pain or blood
       pressure in 2015. In addition, in his opinion, Dr. Clarke does not opine how often
       the claimant would be absent, any other physical functions affected by the
       claimant's impairments, environmental restrictions, nor does he add any medical
       findings to support his assessed limitations. Dr. Clarke began treating the claimant

                                                 6
       in 2017, and diagnosed him with multiple sclerosis despite two neurologists
       examining the claimant and explaining why such a diagnosis was not warranted in
       2016 or 2017. Objective testing and imaging in 2016 do not support the opinion of
       Dr. Clarke. The claimant testified much of his treatment began in 2017, including
       medication management and being prescribed a walker. While Dr. Clarke indicates
       he is treating the claimant for multiple sclerosis, he is primarily prescribing
       morphine and mediation [sic] management.

               Dr. Clarke is relying on one record from November 4, 2015 where the
       claimant reported severe back pain with radiating symptoms. The positive straight
       leg raise test, a pulse rate and elevated blood pressure led him to find the claimant's
       problem has been severe since that date. However, in addition to dismissing the fact
       the claimant was not taking medications as offered including blood pressure
       medication, and refused to go through the process of insurance, Dr. Clarke does not
       address the claimant's history of alcohol and drug use, or a myriad of other causes
       that can add to hypertension and his elevated blood pressure and pulse rate. Dr.
       Clarke's progress notes do not explore other options of treatment including a
       referral to a neurosurgeon for evaluation. Overall, Dr. Clarke did not examine the
       claimant in 2015, [sic] reviewed one record without referencing the additional
       consultative examination available with objective testing. Dr. Clarke's opinion of
       the severity of the claimant's symptoms and opinion of less than sedentary work is
       not supported by the record prior to the date last insured and the undersigned
       assigns reduced weight to Dr. Clarke's July 2017 opinion.

PageID.57-58

               A treating physician’s medical opinions and diagnoses are entitled to great weight

in evaluating plaintiff’s alleged disability. Buxton v. Halter, 246 F.3d 762, 773 (6th Cir. 2001).

“In general, the opinions of treating physicians are accorded greater weight than those of

physicians who examine claimants only once.” Walters v. Commissioner of Social Security, 127

F.3d 525, 529-30 (6th Cir. 1997). See 20 C.F.R. § 404.1527(c)(2) (“Generally, we give more

weight to opinions from your treating sources, since these sources are likely to be the medical

professionals most able to provide a detailed, longitudinal picture of your medical impairment(s)

and may bring a unique perspective to the medical evidence that cannot be obtained from the

objective medical findings alone or from reports of individual examinations, such as consultative

examinations or brief hospitalizations”).



                                                 7
               Under the regulations, a treating source’s opinion on the nature and severity of a

claimant’s impairment must be given controlling weight if the Commissioner finds that: (1) the

opinion is well-supported by medically acceptable clinical and laboratory diagnostic techniques;

and (2) the opinion is not inconsistent with the other substantial evidence in the case record. See

Gayheart v. Commissioner of Social Security, 710 F.3d 365, 375 (6th Cir. 2013); 20 C.F.R. §

404.1527(c)(2). Finally, the ALJ must articulate good reasons for not crediting the opinion of a

treating source. See Wilson v. Commissioner of Social Security, 378 F.3d 541, 545 (6th Cir. 2004);

20 C.F.R. § 404.1527(c)(2) (“[w]e will always give good reasons in our notice of determination or

decision for the weight we give your treating source’s opinion”).

               Based on this record, the ALJ gave good reasons for assigning reduced weight to

Dr. Clarke’s opinion. The ALJ explained that Dr. Clarke did not treat plaintiff during the relevant

time period and based his restrictions on a record review which did not include a consultative

examination performed in October 2015. The reasons for giving Dr. Clarke deference as a treating

physician do not exist in this case. “The treating physician doctrine is based on the assumption that

a medical professional who has dealt with a claimant and his maladies over a long period of time

will have a deeper insight into the medical condition of the claimant than will a person who has

examined a claimant but once, or who has only seen the claimant’s medical records.” Barker v.

Shalala, 40 F.3d 789, 794 (6th Cir. 1994). Accordingly, plaintiff’s claim of error will be denied.

               2. The ALJ erred by giving partial weight to the opinion of a
               non-examining consultant’s Opinion.

               Plaintiff contends that the ALJ erred by giving partial weight to the opinion of non-

examining physician, Nancy Armstrong, M.D. The ALJ addressed Dr. Armstrong’s opinion as

follows:




                                                 8
               As for the opinion evidence, in October 2015, a single decision maker
       reviewed the record for the State DDS and opined the claimant was able to lift and
       carry 20 pounds occasionally and 10 pounds frequently, sit for six hours and stand
       and/or walk for six hours in an eight-hour workday, occasionally climb, balance,
       stoop, kneel, crouch, and crawl (Exhibit lA). While the single decision maker is not
       an acceptable medical source, in March 2017, the record was reviewed by Nancy
       Armstrong, M.D., and she opined at the time of the date last insured, the assessment
       of light noted in the residual functional capacity of October 19, 2015 (Exhibit 1A)
       is supported (Exhibit 17F). The undersigned assigns partial weight to Dr.
       Armstrong's opinion, but added the claimant could not climb ladders, ropes or
       scaffolds due to his back conditions. The limited medical evidence including the
       consultative examination and the one physical examination in November 2015
       exhibit the claimant having a normal gait with intact strength and mild difficulty
       moving around with mild difficulty with tandem gait. His range of motion of the
       lumbar spine was minimally reduced. Imaging six months later revealed mild
       degenerative disc disease and supports he was able to engage in light exertional
       work. Dr. Armstrong has an understanding of Social Security disability programs
       and their evidentiary requirements, and the undersigned assigns partial weight to
       her opinion.

PageID.56-57.

                Dr. Armstrong agreed with the single decisionmaker, who reviewed plaintiff’s

medical records in October 2015 and concluded that plaintiff could perform a range of light work.

PageID.150-152. In support of her determination, Dr. Armstrong relied, in part, on the “detailed”

consultative examination done by Dr. Abel on October 8, 2015. PageID.432-434, 561. Given this

record, the ALJ could give Dr. Armstrong’s opinion partial weight. See 20 C.F.R. § 404.1527(c)(4)

(“Generally, the more consistent a medical opinion is with the record as a whole, the more weight

we will give to that medical opinion.”); 20 C.F.R. § 404.1527(c)(6) (“When we consider how much

weight to give to a medical opinion, we will also consider any factors you or others bring to our

attention, or of which we are aware, which tend to support or contradict the medical opinion. For

example, the amount of understanding of our disability programs . . .”). Accordingly, plaintiff’s

claim of error is denied.




                                                9
               3. The ALJ failed to properly address plaintiff’s symptoms
               (formerly credibility) as required by 20 C.F.R. 404.1529(c)(3)
               and SSR 16-3p.

               4. The RFC determination failed to consider all plaintiff’s well-
               documented impairments required by 20 C.F.R. § 404.1520a,
               SSR 98-6p and SSR 85-15.

               Plaintiff contends that the ALJ failed to address plaintiff’s severe impairments of

spondylolisthesis, multi-level degenerative disc disease, and somatic symptoms. Plaintiff’s Brief

at PageID.908-909. Plaintiff does not develop his arguments other than to state that the ALJ did

not address these severe impairments. Contrary to plaintiff’s claim, the ALJ addressed these

severe impairments.

               The ALJ’s decision addressed plaintiff’s spondylolisthesis and disc disease when

evaluating plaintiff’s back pain. The ALJ noted that in October 2015, plaintiff participated in the

consultative examination with Dr. Abel with respect to his complaints of back problems (including

fusion surgery when he was 13 years old), depression and anxiety. PageID.52. Upon examination,

Dr. Abel concluded that plaintiff was likely experiencing mechanical back and neck pain. The

ALJ continued:

       While the claimant reported back pain with straight leg raise testing, there was no
       evidence of nerve root irritation. In addition, while the claimant reported avoiding
       certain positions and activities as a result of the pain, he did not require an assistive
       device to ambulate. Dr. Abel did not assign any functional limitations and noted no
       requirement for an assistive device for ambulation (Exhibit 7F).

PageID.52.

               In addition, the ALJ observed that:

              In November 2015, the claimant was evaluated at the Family Health Center
       where he reported lower back pain radiating down his leg with pain of 5/10 at rest
       and having difficulty with walking, standing, sitting, and his legs giving out. He
       added he was using 20 tabs of over the counter Tylenol per day (Exhibit 8F).
       Notably, the claimant had not been seen by a physician at the Family Health Center
       since May 2013 when he presented with anxiety (Exhibit 8F/5). Upon examination

                                                  10
       in November 2015, the claimant was observed to be in no acute distress, his
       tenderness was minimal over the L5 region with worse pain when leaning back and
       sitting up. Straight leg raise testing was positive on left, he exhibited 5/5 strength,
       equal in lower extremities, positive deep tendon reflexes in the lower extremities,
       and equal sensation to light touch over the bilateral lower extremities. The
       claimant's motor examination demonstrated no dysfunction, and he was assessed
       with lumbago with sciatica and lumbar spondylolisthesis (Exhibit 8F/4). An MRI
       of the lumbar spine was recommended, but the claimant reported he did not have
       insurance to obtain one. When a suggestion was made for the claimant to speak
       with the social work to get an insurance plan, the claimant refused to go through
       the process and did not want to go to the other side of town to speak with a social
       worker. The claimant further denied a referral for physical therapy (Exhibit 8F/4).
       The claimant was prescribed lidocaine, venlafaxine, Neurontin, but was not
       prescribed Norco (Exhibit 8F/4). Despite his elevated blood pressure of 172/92, he
       refused medications blood pressure medications that were offered (Exhibit 8F/5).

PageID.52-53.

                The ALJ concluded:

               The undersigned finds the claimant's lumbar spondylolisthesis and
       degenerative disc disease post fusion surgery at age 13 along with degenerative disc
       disease of cervical, thoracic, and lumbar spine along with obesity prior December
       31, 2015, the date last insured, supports he was limited to less than the full range of
       light work with standing or walking for up to four hours total in an eight-hour
       workday with only occasionally climbing ramps and stairs, balancing, stooping,
       kneeling, crouching, and crawling, but never climbing ladders, ropes, or scaffolds.
       At the time of his date last insured, he was engaged in minimal treatment, was not
       taking medications, and denied assistance to obtain insurance for imaging. Even
       after imaging, the mild findings do not rise to the level of alleged severity prior to
       December 31, 2015.

PageID.55.

                Finally, with respect to plaintiff’s somatic symptoms, the ALJ addressed plaintiff’s

mental health history and mental impairments throughout the decision. James Lozer, Ed.D.,

examined plaintiff on October 6, 2015. PageID.425-430. When the doctor asked plaintiff if he

experienced somatic concerns, plaintiff replied, “My lower back and hips are the worst,” rating his

most severe pain as a 9 on a scale of 10. PageID.437. Dr. Lozer’s diagnosis included “Somatic

Symptom disorder with predominant pain.” PageID.429.



                                                 11
               Ultimately, the ALJ gave some weight to Dr. Lozer’s opinion:

              Following his psychological consultative examination [in October 2015],
       Dr. Lozer opined the claimant had no limitation in his ability to perform and sustain
       work related function, no limitation in his ability to understand and remember
       simple instructions, and moderate limitation in his ability to sustain concentration
       and persistence in tasks, but no limitation in his ability to interact socially (Exhibit
       6F). To the extent it is consistent with the assessed residual functional capacity, the
       undersigned assigns Dr. Lozer's opinion some weight. Dr. Lozer was able to
       examine the claimant in person and perform objective testing prior to providing his
       opinion. Without medication, the claimant's symptoms remained moderate in
       nature and he was able to drive, care for his personal hygiene, manage household
       finances, and travel long distances without assistance. Accordingly, Dr. Lozer's
       October 2015 opinion is consistent with the limited mental health treatment and the
       assessment was able to engage in simple work prior to his date last insured.

PageID.58.    Contrary to plaintiff’s contention, the ALJ addressed these severe impairments.

Accordingly, plaintiff’s claim of error is denied.

               B.     The ALJ failed to give a complete hypothetical to the
               vocational expert (VE) and plaintiff is disabled based on the
               VE’s testimony.

               Finally, plaintiff sets out a brief argument that both the ALJ and VE committed

errors with respect to the hypothetical question. An ALJ’s finding that a plaintiff possesses the

capacity to perform substantial gainful activity that exists in the national economy must be

supported by substantial evidence that the plaintiff has the vocational qualifications to perform

specific jobs. Varley v. Secretary of Health and Human Services, 820 F.2d 777, 779 (6th Cir.

1987). This evidence may be produced through the testimony of a VE in response to a hypothetical

question which accurately portrays the claimant’s physical and mental limitations. See Webb v.

Commissioner of Social Security, 368 F.3d 629, 632 (6th Cir. 2004); Varley, 820 F.2d at 779.

However, a hypothetical question need only include those limitations which the ALJ accepts as

credible. Blacha v. Secretary of Health and Human Services, 927 F.2d 228, 231 (6th Cir. 1990).




                                                 12
                  Plaintiff contends that the ALJ and the VE erred because “if the ALJ had given Dr.

Clarke’s opinions proper weight or included all Plaintiff’s limitations in his RFC, Mr. Little would

be disabled based on the VE testimony.” Plaintiff’s Brief at PageID.910. As discussed, the ALJ

properly discounted Dr. Clarke’s opinion. Plaintiff does not set out any limitations which the VE

failed to address.1 “[T]he ALJ is not obliged to incorporate unsubstantiated complaints into his

hypotheticals.” Stanley v. Secretary of Health and Human Services, 39 F.3d 115, 118 (6th Cir.

1994). Accordingly, plaintiff’s claim of error is denied.

                  IV.      CONCLUSION

                  Accordingly, the Commissioner’s decision will be AFFIRMED. A judgment

consistent with this opinion will be issued forthwith.



Dated: March 25, 2020                                                    /s/ Ray Kent
                                                                         United States Magistrate Judge




1
  In his brief, plaintiff states that, “Having more than one to two unexcused absences per month on a regular and
ongoing basis would also be work preclusive. (PageID.140)” Plaintiff’s Brief at PageID.910. While the VE testified
at PageID.141 that “based on professional experience, no more than one to two unexcused absences are typically
tolerated per month in unskilled jobs and usually not on a regular and ongoing basis,” plaintiff provides no context for
this statement or the alleged error.

                                                          13
